MODIFICATION AND AMENDMENT AGREEMENT

This Modification and Amendment Agreement (“Agreement”) dated as of October 15,
2009, is entered into by and between Wizzard Software Corporation, a Colorado
corporation (the “Company”) and Whalehaven Capital Fund Ltd (the “Subscriber”).

WHEREAS, the Company and the Subscriber are parties to a Subscription Agreement
(“Subscription Agreement”) dated October 26, 2006, as amended on December 8,
2006, pursuant to which the Company issued the Subscriber a Note in the
principal amount of $750,000 (the “Note”); and

WHEREAS, the Company and Subscriber desire to restructure the terms of the Note
to their mutual benefit.

NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

1.

All the capitalized terms employed herein shall have the meanings attributed to

them in the Subscription Agreements and the documents and agreements delivered
therewith.

2.

The Maturity Date of the Subscriber’s Note only is amended to October 15, 2010.

3.

The Company undertakes to make a public announcement on Form 8-K describing this
Agreement not later than the fourth business day after the execution of this
Agreement.

4.

Subject to the modifications and amendments provided herein, the Transaction
Documents shall remain in full force and effect, including but not limited to
the accrual of interest and liquidated damages, if any.  Except as expressly set
forth herein, this Agreement shall not be deemed to be a waiver, amendment or
modification of any provisions of the Transaction Documents or of any right,
power or remedy of the Subscriber, or constitute a waiver of any provision of
the Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  Except as set forth herein, the
Subscriber reserves all rights, remedies, powers, or privileges available under
the Transaction Documents, at law or otherwise.  This Agreement shall not
constitute a novation or satisfaction and accord of the Transaction Documents or
any other document, instrument and /or agreement executed or delivered in
connection therewith.

5.

Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it.

6.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




“The Company”

WIZZARD SOFTWARE CORPORATION




/s/ Christopher J. Spencer

By:  Christopher J. Spencer

Its:  President




“Subscriber”

WHALEHAVEN CAPITAL FUND LTD




/s/

By:  

Its:  



